per curiam:
La demandante tenía año y medio de edad cuando su padre fue ingresado en el Hospital de Siquiatría. Por diez años estuvo allí recluido. Era “un caso crónico llamado a permanecer permanentemente en una institución de esa naturaleza”. Otro paciente le arrebató la vida y se inició esta acción para recobrar los daños sufridos. Original-mente se dictó sentencia por $15,000 y en reconsideración se redujo a $5,000. Acordamos revisarla.
El juez de instancia determinó que “[djurante el tiem-po que este paciente permaneció en la institución diez (10) años nunca fue visitado por sus familiares, no existía rela-ción alguna entre él y su hija aquí demandante y solamente acudieron los parientes al ser notificados el día de su muerte”.
En este caso tenemos que la demandante tenía año y me-dio cuando su padre fue ingresado en el manicomio. No tuvo relación con él de clase alguna durante los próximos diez años. Razonablemente puede concluirse que no lo co-nocía. Era simplemente su padre biológico. Además, la enfermedad que padecía impedía que en el futuro pudiera brindarle ayuda económica de clase alguna. Hay carencia absoluta de daños. Como dijimos en Correa v. Autoridad de Fuentes Fluviales, 83 D.P.R. 144, 160 (1961) : “Los da-ños, aun los morales, han de tenerse y sufrirse por quien los reclama”. Véase además, Manresa, Comentarios al Código Civil Español, Tomo 12, pág. 652 et seq. (Madrid 1951).

*734
Se revocará la sentencia que dictó el Tribunal Superior, Sala de San Juan, con fecha 9 de septiembre de 1960 y se dictará otra declarando sin lugar la demanda.